Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 9/28/2021, wherein claims 1-20 are pending. 


Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what is meant by in the retracted position, “the second vents are not exposed” and in the extended position, “the second vents are exposed” because the applicant has not defined what the second vents are and are not exposed to. Therefore, it is unclear what the metes and bounds of the term “exposed” are. Does the applicant mean the second vents are not exposed to view from any 

Regarding claim 12, it is unclear what is meant by in the retracted position, “the second vents are not exposed” and in the extended position, “the second vents are exposed” because the applicant has not defined what the second vents are and are not exposed to. Therefore, it is unclear what the metes and bounds of the term “exposed” are. Does the applicant mean the second vents are not exposed to view from any angle? or a particular angle? Not exposed to air? Not exposed to light? The drawings do not show every angle of the invention. The applicant could alternatively consider further claiming the positioning of the steamer nozzle in the retracted position. It appears from figs. 21,22 that a portion of the steamer nozzle is located between a front portion of the appliance housing and the sole plate in the retracted position thereby separating the appliance housing from the sole plate. 

Regarding claim 17, it is unclear what is meant by in the retracted position, “the second vents are not exposed” and in the extended position, “the second vents are exposed” because the applicant has not defined what the second vents are and are not exposed to. Therefore, it is unclear what the metes and bounds of the term “exposed” 



All remaining claims are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2, 12, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. 20100146826).

Regarding claim 1, Lee teaches an iron-steamer appliance (100,200), comprising: an appliance housing (210) including an internal water reservoir (220); a sole plate (plate through which 240 extends, fig. 8) attached under the appliance housing (figs. 2,8), the sole plate including first vents (240)(para. 36); first and second steam chambers (22, 180, paras. 42, 35) in fluid communication with the water reservoir wherein the steamer nozzle is movable between retracted (the steamer nozzle detached from 200 and held directly above ( in a straight line above) a peripheral footprint defined by the sole plate such that 120 directly overlies the sole plate)  and extended (the steamer nozzle detached from 200 and extended forward of the housing so that it does not overly the housing and sole plate) positions, wherein in the retracted position, the nozzle is located directly above a peripheral footprint defined by the sole plate (as outlined above) and the second vents are not exposed ( at least when looking down at the top of 100 (or looking up from under the bottom of 200) when the nozzle is in the retracted position, the second vents are not exposed), and in the extended position, the nozzle is located at least partially forwardly of the sole plate peripheral footprint and the second vents are exposed (a viewer can orient themselves so as to view the underside of the nozzle in the extended position, for example when looking up from underneath the appliance), and wherein in moving from the retracted position to the extended position, the steamer nozzle moves substantially parallel to the sole plate ( the steamer nozzle can move from the retracted position to the extended position by moving substantially parallel to the sole plate because the steamer nozzle  is detachable from 200 (figs. 1,2,8, para. 32) and therefore the user can position and move the steamer nozzle as claimed).
Regarding claim 2, Lee teaches in the retracted position, the second vents directly overlie the sole plate, and in the extended position, the second vents do not overlie the sole plate ( per claim 1, 120 directly overlies the sole plate in the retracted postion, in the extended position, the nozzle does not overlie the sole plate and therefore the second vents do not overlie the sole plate).

The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains after each functional limitation.

Regarding claim 12, Lee teaches an iron-steamer appliance (100,200), comprising: an appliance housing (210) including an internal water reservoir (220, fig. 2); a sole plate (plate through which 240 extends, fig. 8) attached under the appliance housing (figs. 2,8), the sole plate including first vents (240)(para. 36); first and second steam chambers (22, 180, paras. 42, 35) in fluid communication with the water reservoir (para. 42, steam from 180 goes into 220, 220 also fluidly connected to 22), wherein the first steam chamber (22) is in fluid communication with the first vents (para. 42); and a steamer nozzle (110,120) in fluid communication with the second steam chamber (180) (para. 33), the steamer nozzle including second vents (120); wherein the steamer nozzle is movable between retracted (100 and 200 connected, fig. 3) and extended (steamer nozzle detached from 200 and moved forward of 200 so that 120 does not overly the sole plate)  positions, wherein in the retracted position, the second vents directly overlie the sole plate and are not exposed (when oriented so that sole plate  and in the extended position, the second vents do not overlie the sole plate and are exposed (steamer nozzle detached from 200 and moved forward of 200 so that 120 does not overly the sole plate and 120 is exposed).
Regarding claim 13, Lee teaches the steamer nozzle (110,120) includes a steamer nozzle housing (110), and wherein in the retracted position the steamer nozzle housing follows a contour defined by the appliance housing (fig. 3), and in the extended position, the steamer nozzle housing is forward of the contour defined by the appliance housing (steamer nozzle detached from 200 and moved forward of 200 so that 120 does not overly the sole plate).
The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains after each functional limitation.
	Regarding claim 17, Lee teaches an iron-steamer appliance (100,200), comprising: an appliance housing (210) including an internal water reservoir (220, fig. 2); a sole plate (plate through which 240 extends, fig. 8) attached under the housing (figs. 2,8), the sole plate including first vents (240)(para. 36); first and second steam chambers (22, 180, paras. 42, 35)  in fluid communication with the water reservoir  (para. 42, steam from 180 goes into 220, 220 also fluidly connected to 22), wherein the first steam chamber (22) is in fluid communication with the first vents (para. 42); and a steamer nozzle (110,120) in fluid communication with the second steam chamber (180) wherein the steamer nozzle is movable between retracted  (100 and 200 connected, fig. 3)  and extended (steamer nozzle detached from 200 and moved forward of 200 so that 120 does not overly the sole plate)   positions, and wherein in the retracted position the steamer nozzle housing follows a contour defined by the appliance housing (fig. 3) and second vents directly overlie the soleplate and are not exposed (when oriented so that sole plate faces downward, 120 directly overlies the soleplate and is covered by portions of 200, figs. 3,8), and in the extended position, the steamer nozzle housing is forward of the contour defined by the appliance housing such that the second vents are forward of the soleplate and are exposed (steamer nozzle detached from 200 and moved forward of 200 so that 120 does not overly the sole plate and 120 is exposed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,6,8,9,12,15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent No. 7490422) in view of Stamper (U.S. 20160053429).
the steamer nozzle is movable between retracted (56 held directly above ( in a straight line above) a peripheral footprint defined by the sole plate, with the face of the steamer nozzle ( surface steam comes out of) facing the appliance housing) and extended (56 extended forward of the housing so that it does not overly the housing and sole plate) positions, wherein in the retracted position, the nozzle is located directly above a peripheral footprint defined by the sole plate, and in the extended position, the nozzle is located at least partially forwardly of the sole plate peripheral footprint and the second vents are exposed, and wherein in moving from the retracted position to the extended position, the steamer nozzle moves substantially parallel to the sole plate ( the steamer nozzle can move from the retracted position to the extended position by moving substantially parallel to the sole plate because 56 is attached to the iron by a flexible tube (54)(col. 3, lines 7-29) and therefore the user can position and move the steamer nozzle as claimed); but fails to teach the housing including an internal water reservoir, first and second steam chambers in fluid communication with the water reservoir, the first steam chamber is in fluid communication with the first vents, the steamer nozzle in fluid communication with the second steam chamber, the steamer nozzle including second the second vents are not exposed in the retracted position, and the second vents are exposed in the extended position.
	Stamper teaches a steam iron (10) having a housing (12) including an internal water reservoir (24) (para. 22), first and second steam (48,36) chambers in fluid communication with the water reservoir (paras 24,25) , the first steam chamber is in fluid communication with first vents(46) (para. 25), a steamer nozzle (16) in fluid communication with the second steam chamber (para. 24), the steamer nozzle including second vents (openings in 16 to release steam, fig. 3), and teaches the option of having either  two steam  chambers, or having one steam chamber to provide steam for the steamer nozzle and vents of the sole plate (para. 27).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have included an internal water reservoir within the housing of Chen in view of Stamper in order to provide conveniently stored water for use during steaming operations and to have formed the steam chamber of Chen as first and second steam chambers  in fluid communication with the water reservoir, the first steam chamber is in fluid communication with the first vents, the steamer nozzle in fluid communication with the second steam chamber, the steamer nozzle of Chen including second vents in view of Stamper because Stamper acknowledges providing one or two steam chambers as known alternatives that would serve the purpose of providing steam for the steamer nozzle and vents of the sole plate (para. 27) and  providing separate steam chambers would allow specialization of each steam chamber to permit different steaming characteristics. Additionally, providing vents in the steaming nozzle would allow steam to escape in a controlled manner. 

		The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains after each functional limitation.

	
	Regarding claim 2, the Chen/Stamper combined reference teaches in the retracted position, the second vents directly overlie the sole plate, and in the extended position, the second vents do not overlie the sole plate ( the nozzle can be held over the sole plate so that in the retracted position the second vents directly overlie (in a straight line above) the sole plate, in the extended position, the nozzle does not overlie the sole plate and therefore the second vents do not overlie the sole plate).
Regarding claim 5, the Chen/Stamper combined reference teaches the first steam chamber is sealed and separate from the second steam chamber (para. 26, fig. 2 of Stamper).

Regarding claim 8, the Chen/Stamper combined reference teaches a selector mechanism (34,35), the selector mechanism configured to select (b) a steam iron setting, in which steam is emitted from the first vents but not from the second vents (P1), and (c) a steamer setting, in which steam is emitted from the second vents but not from the first vents (P2)(col. 2, lines 51-67); but fails to teach the selector mechanism configured to select (a) a dry iron setting, in which steam is emitted from neither the first or second vents.
Stamper further teaches a selector mechanism (76, 78), the selector mechanism configured to select (a) a dry iron setting, in which steam is emitted from neither the first or second vents, (b) a steam iron setting, in which steam is emitted from the first vents but not from the second vents, and (c) a steamer setting, in which steam is emitted from the second vents but not from the first vents (para. 38).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the selector mechanism of the Chen/Stamper combined reference so as to be configured to select a dry iron setting, in which steam is emitted from neither the first or second vents in view of Stamper in order to allow the iron to be used without steam particularly when the steamer nozzle is not attached.
 Regarding claim 9, the Chen/Stamper combined reference fails to teach the selector mechanism comprises a selector lever, wherein the selector lever is in a 
Stamper further discloses selector mechanism  (76,78) comprises a selector lever (78), wherein the selector lever is in a forwardmost position in the steamer setting, a rearward most position in the steam iron setting, and an intermediate position in the dry iron setting (para. 38).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the selector mechanism of the Chen/Stamper combined reference to further include a selector lever, wherein the selector lever is in a forwardmost position in the steamer setting, a rearward most position in the steam iron setting, and an intermediate position in the dry iron setting in view of Stamper in order to allow the user to easily select a setting.
Regarding claim 12, Chen teaches an iron-steamer appliance (10), comprising: a housing (housing of the iron containing 20, figs. 1,2); (“plate member”, col. 3, lines 1-6) attached under the housing (figs. 1,2), the sole plate including first vents (43) (col. 3, lines 1-6); wherein a steam chamber (20) is in fluid communication with the first vents (col. 3, lines 1-6);  a steamer nozzle (56) in fluid communication with the steam chamber (col. 3, lines 7-29); wherein the steamer nozzle is movable between retracted (the surface of 56 through which steam exits to steam a desired article held directly above ( in a straight line above) the sole plate and facing the appliance housing) and extended  positions (56 extended forward of the housing so that it does not overly the housing and the sole plate), wherein the retracted position, the surface of 56 through which steam exits to steam a desired article directly overlies the sole plate, and in the extended such that in the retracted position, the second vents directly overlie the sole plate and are not exposed, and in the extended position, the second vents do not overlie the sole plate and are exposed.
Stamper teaches a steam iron (10) having a housing (12) including an internal water reservoir (24) (para. 22), first and second steam (48,36) chambers in fluid communication with the water reservoir (paras 24,25) , the first steam chamber is in fluid communication with first vents(46) (para. 25), a steamer nozzle (16) in fluid communication with the second steam chamber (para. 24), the steamer nozzle including second vents (openings in 16 to release steam, fig. 3), and teaches the option of having either  two steam  chambers, or having one steam chamber to provide steam for the steamer nozzle and vents of the sole plate (para. 27).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have included an internal water reservoir within the housing of Chen in view of Stamper in order to provide conveniently stored water for use during steaming operations and to have formed the steam chamber of Chen as first and second steam chambers  in fluid communication with the water reservoir, the first steam chamber is in fluid communication with the first vents, the steamer nozzle in fluid communication with the second steam chamber, the steamer nozzle of Chen including second vents in view of Stamper because Stamper 

Regarding claim 15, the Chen/Stamper combined reference teaches the first steam chamber is sealed and separate from the second steam chamber (para. 26, fig. 2 of Stamper).

Regarding claim 16, the Chen/Stamper combined reference teaches a selector mechanism (34,35), the selector mechanism configured to select (b) a steam iron 
Stamper further teaches a selector mechanism (76, 78), the selector mechanism configured to select (a) a dry iron setting, in which steam is emitted from neither the first or second vents, (b) a steam iron setting, in which steam is emitted from the first vents but not from the second vents, and (c) a steamer setting, in which steam is emitted from the second vents but not from the first vents (para. 38).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the selector mechanism of the Chen/Stamper combined reference so as to be configured to select a dry iron setting, in which steam is emitted from neither the first or second vents in view of Stamper in order to allow the iron to be used without steam particularly when the steamer nozzle is not attached.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent No. 7490422) in view of Stamper (U.S. 20160053429) and further in view of Jiang et al. (U.S. 20070102414).
Regarding claim 4, the Chen/Stamper combined reference fails to teach a pump mounted in the appliance housing, the pump fluidly connected between the water reservoir and the second steam chamber.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have mounted a pump in the appliance housing of the Chen/Stamper combined reference , the pump fluidly connected between the water reservoir and the second steam chamber in view of Jiang in order to deliver water from the water reservoir to the second steam chamber (para. 1 of Jiang).

Regarding claim 14, the Chen/Stamper combined reference fails to teach a pump mounted in the appliance housing, the pump fluidly connected between the water reservoir and the second steam chamber.
Jiang teaches an iron-steamer appliance (1) having a pump (5) mounted in the appliance housing (fig. 1), the pump fluidly connected between the water reservoir (4) and a steam chamber (6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have mounted a pump in the appliance housing of the Chen/Stamper combined reference , the pump fluidly connected between the water reservoir and the second steam chamber in view of Jiang in order to deliver water from the water reservoir to the second steam chamber (para. 1 of Jiang).

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent No. 7490422) in view of Stamper (U.S. 20160053429) and further in view of Rothermel et al. (U.S. 3294607).
Regarding claim 7, the Chen/Stamper combined reference fails to teach the steamer tube is configured to expand in length in the extended position and retract in length in the retracted position.
Rothermel teaches a flexible conduit tube for transporting fluids (figs. 1-7), the conduit tube having a corrugated outer surface such that it is configured to expand and contract in length (col. 1, lines 45-72, col. 4, lines 42-53, fig. 6 vs fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the steamer tube of the  Chen/Stamper combined reference in view of Rothermel  so as to be configured to expand in length in the extended position (when pulled forward from retracted position) and retract in length in the retracted position (retracted rearward from the extended position to the retracted position) in order to provide the steamer tube with increased flexibility and reinforcement (col. 1, lines 45-50).

Allowable Subject Matter

Claims 3,10,11, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that when steamer nozzle of Lee is detached from the base unit, the first and second steam chambers are not in fluid communication as required by the claims, the examiner contends that Lee teaches the limitation in as much as is claimed by the applicant. Lee teaches first and second steam chambers (22, 180, paras. 42, 35) in fluid communication with the water reservoir (para. 42, steam from 180 goes into 220, 220 also fluidly connected to 22). The claims do not require that the first and second steam chambers be in fluid communication with the water reservoir when the steamer nozzle is in the extended position (and/or the retracted position). Additionally, even with 100 disconnected from 200, first and second steam chambers could be in fluid communication with the water reservoir because even though 100 and 200 are disconnected, steam could still flow from 180 into 220 and 22.
	Regarding applicant’s argument that Chen and Stamper do not work in the same manner as applicant’s invention, the examiner contends that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Chen and Stamper disclose applicant’s invention in as much as is claimed by the applicant as outlined in the rejection above. The examiner notes that it appears from .

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732         

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732